Citation Nr: 1549430	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a lateral release of the left knee, currently evaluated at 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated at 10 percent disabling.

4.  Entitlement to service connection for a right wrist disorder, as secondary to the use of ambulatory devices for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction is now with the RO in St. Louis, Missouri.

The issue of entitlement to service connection for diabetes as secondary to the Veteran's bilateral service-connected knee disorders was raised at the Veteran's January 2012 hearing before the Board.  A September 2013 rating decision denied entitlement to service connection for diabetes on a direct basis, however, at her hearing, the Veteran had alleged her diabetes was aggravated by her service-connected knee disorders because those disorders prevented her from exercising.  This aspect of the claim, i.e., secondary aggravation, has not yet been considered and adjudicated by the RO.  Additionally, the issue of entitlement to service connection for a kidney disorder, claimed as due to medication prescribed by VA and taken for her bilateral service-connected knee disorders, was raised in an April 2010 statement and has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Veteran filed her claim for increased ratings for her bilateral knees in December 2009, and the RO denied an increase of her disability ratings in an April 2010 rating decision.  The Veteran's claim was remanded by the Board in April 2014.  The Board finds an additional remand is required.  

Specifically, the Veteran sought treatment at a number of different VA Medical Centers (VAMC) for her knees during the period on appeal, to include Fayetteville, Arkansas; Salisbury, Maryland; Pittsburgh, Pennsylvania; Wichita, Kansas; and Little Rock, Arkansas.

The medical evidence of record relative to the period on appeal includes treatment records from the Pittsburgh VAMC dated December 2008 through May 2009, from the Wichita VAMC dated June 2009 to May 2010, and from the Little Rock VAMC dated March 2012 and November 2012.  The record also contains August 2013 and March 2015 VA examinations from the Fayetteville VAMC, but no treatment records.  Aside from the two Little Rock treatment records in 2012 records, there are no VA treatment records whatsoever associated with the Veteran's claims from June 2010 to the present.  Based on June 2012 statements submitted by the Veteran and other evidence of record, it appears all outstanding VA treatment from June 2010 to the present was accomplished at the VAMCs in Wichita, Fayetteville, and Little Rock.  Accordingly, on remand, the RO must obtain all outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In a July 2015 rating decision, the RO denied entitlement to service connection for a right wrist disorder.  The Veteran filed a timely notice of disagreement, however, the RO has not yet provided the Veteran with a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must request all outstanding VA medical treatment records, to include those from the VAMCs in Wichita, Fayetteville, and Little Rock.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The RO must issue a statement of the case and notify the Veteran of her appellate rights with regard to the denial of entitlement to service connection for a wrist disorder.  38 C.F.R. § 19.26 (2015).  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

